Title: James Dinsmore’s Memorandum to Thomas Jefferson on Hugh Chisholm’s Prices for Plastering, [ca. March 1819]
From: Dinsmore, James,Chisholm, Hugh
To: Jefferson, Thomas


          
             ca. Mar. 1819 
          
          memdm of Hugh Chisholm’s Prices for Plaistering and finding all materials
          
          
            
              latheing & Plaistering one Coat
              $ .34
            
            
              two    Do and Do white woshing
                .50
            
            
              three Do with plaister of  paris
              .67
            
            
                   on Brick walls—
              
            
            
              one Coat
              17
            
            
              two Do and white woshing
              34
            
            
              three Do with Plaister of Paris
              50
            
          
        